     Case 1:20-cv-05783-AKH Document 105 Filed 08/20/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIA J. PIZARRO,                              Civil Action No.
                                               20-CV-5783 (AKH)
                    Plaintiffs,

               -- against --

EUROS EL TINA RESTAURANT LOUNGE
AND BILLIARDS CORP, SANTIAGO
QUEZADA, and SANTIAGO QUEZADA, JR.,

                    Defendants,

                 -- and --

JOSE E. CASTRO, ELADIO CASTRO
PRODUCTIONS INC., EMITON FERNANDEZ a.k.a.
EMILIO FERNANDEZ, NARCISO GOMEZ,
ZOLIMAR MEJIA a.k.a. ZULIMAR MEJIA, and
TOMAS ANDRES PIZARRO ZEPEDA.

                    Third-Party Defendants.




              MEMORANDUM OF LAW IN OPPOSITION TO
            DEFENDANTS’ MOTION TO COMPEL DISCOVERY
         Case 1:20-cv-05783-AKH Document 105 Filed 08/20/21 Page 2 of 6




       Plaintiff Maria J. Pizarro (“Plaintiff”) submits this Memorandum of Law in Opposition to

Defendants’ Motion to Compel Discovery and respectfully requests that the Court deny, in its

entirety, the motion to compel (untimely) filed by Defendants Euros El Tina Restaurant Lounge

and Billiards Corp., Santiago Quezada, and Santiago Quezada, Jr. (collectively, “Defendants”):

                                        INTRODUCTION

       Defendants doomed this motion by filing it well after the discovery deadline and without

attempting to meet and confer, and defense counsel knows it. After all, consider that (1) he set up

and held a 57-minute meet and confer earlier in the case regarding a separate issue, (2) he has seen

the type of joint letter the Court requires when filing this motion, and (3) he wrote the application

for an extension that the Court denied. The Rule 37 Certification is void of any legitimate mention

of a meet and confer. In addition, defense counsel violated the Court’s order by filing a late motion

yet failed to address “good cause” or even explain the tardiness – additional grounds to deny the

motion outright.

       Plaintiff submits that defense counsel used this “motion to compel” as a farce to (1) indict

Plaintiff and her attorney and (2) give the Court a preview of Defendants’ opposition to Plaintiff’s

impending motion for summary judgment. The tone of the motion exhibits a sense of entitlement

– to falsely criticize Plaintiff and her attorney and even question the Court’s decisions – seldom

seen in federal court. Defense counsel does not care about the documents; if he did, he would have

also moved to compel against third-party defendant Jose Castro because, according to defense

counsel, “[e]ven though he has not yet produced said documents, Mr. Castro’s conduct pales in

comparison to that of the Plaintiff.” Once the smoke clears, and it will, the Court will see that

Defendants are the ones who committed the most egregious actions during discovery.
           Case 1:20-cv-05783-AKH Document 105 Filed 08/20/21 Page 3 of 6




                                    STATEMENT OF FACTS

          Defense counsel is well aware of the meet and confer requirement. Indeed, on July 23,

2021, he conducted a 57-minute meet and confer regarding nineteen alleged deficiencies in

Plaintiff’s response to Defendants’ interrogatories. (ECF Dkt. No. 100, Defendants’ Memorandum

of Law in Support of Defendants’ Motion to Compel (“Def. Br.”) at p. 7) Defendants never moved

to compel on any of the nineteen alleged deficiencies, so the meet and confer was a success.

(Exhibit 1, Declaration of Evan Brustein (“Brustein Decl.”) at ⁋⁋ 2-3) Notably, during that meet

and confer, defense counsel proposed mediation as a means to resolving this action. (Id. at ⁋ 4)

With respect to any problems defense counsel had with the responses to the document requests at

issue, he waited until after Plaintiff’s July 27, 2021 deposition, and only two days before discovery

was set to close to serve a deficiency letter, dated July 28, 2021. (Def. Br. at p. 7; Brustein Decl.

at ⁋ 5)

          After taking the deposition of both Defendants on July 28, 2021, Plaintiff’s attorney felt

(and feels) as if he had obtained enough evidence to have their counterclaims dismissed on

summary judgment. (Brustein Decl. at ⁋ 6) On July 29, 2021, Plaintiff’s counsel had a three-minute

call with defense counsel, during which he offered to mediate the case if defense counsel would

agree to end discovery. (Id.) Defense counsel said he would talk to his clients but did not expect

to end discovery; the conversation was over. (Id.) This is what Defendants hang their hats to

complete their Rule 37 Certification. (Def. Br. at p. 23)

          The next evening, on the last day of discovery, Defendants filed an application asking the

Court to, in part, extend the discovery deadline. (Def. Br. at p. 12) Less than an hour later, to

Plaintiff’s amazement, Defendants dumped over 200 documents with no explanation and, more

egregiously, no disclosure to the Court in the application – an example of the constant surreptitious
         Case 1:20-cv-05783-AKH Document 105 Filed 08/20/21 Page 4 of 6




activity Plaintiff has come to expect and trusts the Court will soon recognize. (Brustein Decl. at ⁋

9) A few days later, the Court refused to extend the discovery date – there was no reason to extend

it – and allowed for the depositions to go forward. (Def. Br. at p. 12).

       Plaintiff is surprised that Defendants did not move against third-party defendant Jose

Castro because, according to defense counsel, “[e]ven though he has not yet produced said

documents, Mr. Castro’s conduct pales in comparison to that of the Plaintiff.” (Def. Br. at p. 4, n.

2) Today during Plaintiff’s continued deposition and knowing of the motion’s sure defeat because

defense counsel failed to meet and confer, Plaintiff’s counsel offered to meet and confer when a

dispute over her production arose, but defense counsel stated, “We already made a motion.”



                                          ARGUMENT

I.     THE COURT SHOULD DENY THIS UNTIMELY MOTION TO COMPEL

       FILED WITHOUT A MEET AND CONFER.

       A.      Defendants’ failure to meet and confer dooms the motion.

       Defendants’ motion was dead on arrival because “the failure to meet and confer in good

faith with opposing counsel is ‘sufficient reason by itself to deny [a party’s] motion to compel.’”

Kaye v. New York City Health & Hosps. Corp., 2020 WL 7237901, at *10 (S.D.N.Y. Dec. 9, 2020)

(quoting Vaigasi v. Solow Mgmt. Corp., 2016 WL 616386, at *11 (S.D.N.Y. Feb. 16, 2016));

Azzarmi v. Key Food Stores Co-Operative, Inc., No. 20-CV-6835 (GBD) (BCM) (S.D.N.Y. May

3, 2021) (motion to compel dismissed for failure to meet and confer); Avent v. Solfaro, 210 F.R.D.

91, 95 (S.D.N.Y. 2002) (same); see Duran v. ELG Parking, Inc., No. 18 Civ. 6685 (GBD) (SLC)

(S.D.N.Y. Apr. 29, 2021) (application for protective order rejected where moving party failed to

comply with the meet and confer requirement); see Olin Corp. v. Lamorak Ins. Co., 2021 WL
        Case 1:20-cv-05783-AKH Document 105 Filed 08/20/21 Page 5 of 6




396781, at *10 (S.D.N.Y. Feb. 4, 2021) (finding that a party’s failure to comply with procedural

requirements to raise a discovery dispute, including Local Rule 37.2, “dooms” the application).

Thus, the Court should deny the motion.

       Considering the success of the July 23 meet and confer, Plaintiff does not understand why

Defendants would not pick up the phone and talk about the documents, unless this motion is less

about the documents and more about poisoning the well.

       B.      Defendants did not even attempt to show the good cause necessary to forgive

               their late filing, stopping the motion in its tracks.

       Discovery ended two weeks before Defendants filed the instant motion. “[A] party seeking

to file a motion to compel after discovery has closed must similarly establish good cause.” Gucci

America, Inc. v. Guess?, Inc., 790 F.Supp.2d 136, 139-40 (2011) (citing Eng-Hatcher v. Sprint

Nextel Corp., 2008 WL 4104015, at *3 (S.D.N.Y. Aug. 28, 2008)). One of the factors in

establishing good cause is giving a satisfactory reason for the delay and the opportunity available

to make the motion. See Gucci, 790 F.Supp.2d at 140 (“Gucci has attempted to explain its delay

in making this request for additional discovery,” although the Court denied the motion). Here,

defense counsel proffers no reason for the delay. Instead, defense counsel is “sobered” — sounds

awfully tongue-in-cheek — by the Court’s unwillingness to extend discovery. Indeed, defense

counsel has had many opportunities over the past two weeks to mention the discovery responses,

but he has failed to do so. Instead, he has played games scheduling the final three depositions,

including a charade before the Court this Tuesday.
         Case 1:20-cv-05783-AKH Document 105 Filed 08/20/21 Page 6 of 6




II.     PLAINTIFF, AS THE PREVAILING PARTY, IS DUE COSTS AND

        ATTORNEY’S FEES.

        “[W]hen a motion to compel is denied, the moving party must pay the other party’s costs,

including fees, unless the motion was substantially justified or other circumstances make an award

unjust.” Gropper v. David Ellis Real Estate, LP, et al., No. 13 Civ. 2068 (ALC) (JCF) (S.D.N.Y.

Feb. 14, 2014) (citations omitted) (attorney’s fees awarded to the plaintiff where “there was no

justification for the defendants' motion [to compel].”); Fed. R. Civ. P. 37(a)(5)(B).1 This motion,

which was submitted two weeks after the discovery deadline and which should be denied, was not

“substantially justified.” Therefore, Defendants must pay the costs and attorney’s fees of opposing

the motion.

                                            CONCLUSION

        For the reasons set forth above, Plaintiff respectfully requests that the Court deny

Defendants’ Motion to Compel Discovery in its entirety and grant her attorney’s fees, costs, and

sanctions for filing a frivolous motion.

Dated: August 20, 2021

                                                            BRUSTEIN LAW PLLC


                                                            _______/s/ Evan Brustein_____________
                                                            Evan Brustein, Esq.
                                                            299 Broadway, 17th Floor
                                                            New York, New York 10007
                                                            Tel: (212) 233-3900
                                                            Fax: (212) 285-0531
                                                            Attorney for Plaintiff

1
  Defendants’ motion for fees and costs fails – if they somehow prevail on this motion – because “[a]n
award of costs, including attorney’s fees, associated with a motion to compel is warranted whenever a
motion to compel is granted, unless the party filing the motion did not meet and confer in good faith before
filing the motion….” Brown v. Barnes and Noble, Inc., No. 1:16-cv-07333 (MKV) (KHP) (S.D.N.Y. Aug.
26, 2020) (citing Fed. R. Civ. P. 37(a)(5)(A) (emphasis added).
